Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 8, 10, and 11 have been amended. Claims 2 and 12 have been canceled. Claims 16-22 have been added as new claims. Claims 1, 3-11, and 13-22 are pending.

Response to Arguments
Applicant’s arguments, see pg. 10, filed 02/15/2022, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the Applicant’s argument that Todasco does not suggest a second vehicle parking fee service provider, Examiner disagrees. Todasco discloses multiple merchants that may offer parking to users (Todasco ¶0053 disclosing the communication module communicating merchant parking spot offers to the user device; ¶0050 discloses various merchants may give offers (including competitor stores) to encourage the user to visit their store, i.e. first and second parking fee service providers; ¶0050 disclosing Merchant A offering a parking deal, Merchant B offering a parking deal, and Merchant C offering a parking deal or incentive; the various merchants parking offers are communicated/provided to the user device (¶0053)), and further indicates that  that the merchant servers also manage parking information (¶0049 disclosing that the parking allocation module turns over parking assignments to the merchant server; the merchant server can review the user profile and decide which parking spots it wants to offer and what incentives or deals are tied with each parking spot).  Todasco also discloses that the merchant can receive a notification that the user has parked at an assigned parking spot and then provide the user with new incentives or messages (¶0055). The second service provider can receive payment if the vehicle parking fee where the vehicle is parked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Garza (2015/0170518) in view of Stefan (US 2015/0015709) further in view of Todasco (2016/0133134) further in view of Moran (2017 /0032584).

Claim 1: Rodriguez Garza discloses: A method for simplifying payment of a vehicle parking fee for a user, the method comprising: (Rodriguez Garza ¶0023 disclosing a method in parking systems)
determining a geographical vehicle position data of the parked vehicle; (Rodriguez Garza ¶0013 disclosing the electronic device fixed in the car determining the geographical location of the vehicle when the vehicle is parked; ¶0026 disclosing initialization of the operating parking cycle may be done by automatically stopping the vehicle for a certain period of time, for some predetermined hours)
generating a parking request message to a vehicle parking management server wherein the parking request message comprising the geographical vehicle position data of the parked vehicle; (Rodriguez Garza ¶0026 disclosing receiving a request for more parking time for the vehicle (parking request); also ¶0026 disclosing that the initialization of the parking cycle may be done automatically by stopping the vehicle for a certain period of time, by the geographical location, etc.; user may request for more parking time for the vehicle; ¶0033 disclosing the location of the vehicle being taken into account such as once the vehicle is parked, a fee is determined to deduct the time based on this rate once the vehicle is parked; if time is about to run out, the user may request more parking time (parking request))
 sending the parking request message to the vehicle parking management server from a communication device; (Rodriquez ¶0025 disclosing the user requesting more parking time to the server via their wireless communication device and the server sending an update to the device to update the status)
receiving the parking request message at the vehicle parking management server; (Rodriguez Garza ¶0015 and ¶0016 discloses the user sending a request to the server via smartphone, etc. asking for a certain amount of time or more time parking; ¶0025 disclosing the user request being sent to the server of the service provider)
determining, by the vehicle parking management server, based on the geographical vehicle position data of the parked vehicle comprised in the received parking request message, at least a first vehicle parking fee service provider among plural of available vehicle parking fee service providers that is available for receiving payment of the vehicle parking fee at a location corresponding to the geographical vehicle position data of the parked vehicle where the vehicle is parked; (Rodriguez Garza ¶0033 disclosing the location of the vehicle being taken into account such that in coordination with the use data, once the vehicle is parked, a fee is determined; ¶0015 disclosing the appropriate charge for the requested amount of time being determined; ¶0025 discloses the server can be managed by a plurality of service providers and administered by a plurality of service providers)

Rodriquez Garza in view of Stefan discloses:
detecting, by a sensor, that a vehicle is parked; 
Rodriguez Garza discloses sensors pertaining to an alarm system detecting the violation of a vehicle, but does not explicitly disclose a sensor for sensing a vehicle being parked. Stefan discloses this limitation: (Stefan ¶0028 disclosing the detection of a parking situation from a GPS system including a gearbox (sensor) selection setting; the parking assistance system is monitored in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodriguez Garza to include a sensor for sensing that a vehicle is parked as taught by Stefan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there (Stefan ¶0028).

Rodriguez Garza in view of Stefan further in view of Todasco discloses:
Rodriguez Garza discloses that the plurality of service providers can be present through one or a plurality of respective servers in order to have free competition in the service and thus favor prices for the customer/user (Rodriguez Garza ¶0034). Rodriguez Garza does not explicitly disclose a second vehicle parking fee service provider, although implied. Todasco explicitly discloses this limitation, and thus discloses the following limitations:
sending a parking response message, from the vehicle parking management server to the communication device, comprising data associated with a first vehicle parking fee service provider and a second vehicle parking fee service provider, (Todasco ¶0053 disclosing the communication module communicating merchant parking spot offers to the user device; ¶0050 discloses various merchants may give offers (including competitor stores) to encourage the user to visit their store, i.e. first and second parking fee service providers)
displaying, via the user interface of the communication device, selection information associated with the first vehicle parking fee service provider and selection information associated with the second vehicle parking fee service provider available for receiving payment of the vehicle parking fee where the vehicle is parked; (Todasco ¶0050 disclosing Merchant A offering a parking deal, Merchant B offering a parking deal, and Merchant C offering a parking deal or incentive; the various merchants parking offers are communicated/provided to the user device (¶0053); ¶0055 further discloses the merchant receiving a notification that the vehicle is parked and then the merchant can provide the user with new incentives or messages)
Regarding the limitation of the vehicle being parked, refer to the prior limitation(s) of claim 1 where Rodriguez Garza discloses this limitation.
and receiving selection input by a user, via the user interface of the communication device, wherein the selection input is indicative of selecting one of the first vehicle parking fee service provider or the second vehicle parking fee service provider available for receiving payment of the vehicle parking fee at the location corresponding to the geographical vehicle position data of the parked vehicle where the vehicle is parked. (Todasco ¶0053 disclosing the user selecting one of the merchant parking spot offers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodriguez Garza to include sending a parking response message to the communication device comprising data associated with a first vehicle parking fee service provider and a second vehicle parking fee service provider; displaying, via a user interface of the communication device, selection information associated with the first vehicle parking fee service provider and selection information associated with the second vehicle parking fee service provider available for receiving payment of the vehicle parking fee where the vehicle is parked; and receiving selection input by a user, via the user interface of the communication device, wherein the selection input selecting one of the first vehicle parking fee service provider or the second vehicle parking fee service provider available for receiving payment of the vehicle parking fee where the vehicle is parked as taught by Todasco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in view of Stefan, in order to provide incentives, deals, and/or promotions to get the user to visit their establishment (Todasco ¶0050).

Rodriguez Garza in view of Stefan further in view of Todasco further in view of Moran discloses:
the parking response message is in a predefined application program interface for uniform presentation of information in a user interface of the communication device; 
Rodriguez Garza discloses communication between the parking server and user devices that allows for a parking response message being sent to the user/communication device (Rodriguez Garza ¶0025 disclosing the server sends update information to the device to update the status; ¶0033 also disclosing the server may communicate that the authorized time is about to run out, the time will be granted according to a bonus, pre-bonus, credit or payment from the user for the manager or service provider who manages the server). Rodriguez Garza does not explicitly disclose that the parking response message is in a predefined application program interface for uniform presentation of information in a user interface of the communication device. Moran discloses this limitation: (Moran ¶0006 discloses a system for managing parking events; a smartphone interacts with a smart parking reader to permit the user to complete a parking transaction; ¶0007 parking reservations may be done through the app as well as messages (¶0008); ¶0010 discloses the smart meter system can provide a set of APIs to allow interactions with the parking meters in uniform ways; ¶0040 further discloses using APIs the parking app stored and executing on the user’s computing device communicates with the cloud server thereby exchanging parking data with the individual parking meters). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodriguez Garza to include that the parking response message is in a predefined application program interface for uniform presentation of information in a user interface of the communication device as taught by Moran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in view of Stefan, further in view of Todasco in order allow interaction with the parking meters in uniform ways (Moran ¶0010).


Claim 11 is directed to a system. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a method. Claim 11 is therefore rejected for the same reasons as set forth above for claim 1. 

Claim 3: The method according to claim 1 comprising: 
Rodriguez Garza discloses receiving parking payments, but does not explicitly disclose displaying, via a user interface of the communication device, instructions to the user how to make payment of the vehicle parking fee to the selected vehicle parking fee service provider. Moran discloses this limitation:
displaying, via a user interface of the communication device, instructions to the user how to make payment of the vehicle parking fee to the selected vehicle parking fee service provider. (Moran ¶0060-¶0061 and Fig. 5 and Fig. 6 disclosing displaying on the user interface a parking selection screen where the user selects “pay for meter” option, the user can update license plate info if necessary, and update the meter identification number, choose to purchase fine avoidance insurance, select the desired amount of time; then in ¶0061 (Fig. 6) the user selects the “purchase parking” option and is presented with a confirmation window; the user can make changes or confirm their purchase by selecting “Yes—Purchase”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodriguez Garza  in view of Stefan further in view of Todasco to include displaying, via a user interface of the communication device, instructions to the user how to make payment of the vehicle parking fee to the selected vehicle parking fee service provider as taught by Moran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in view of Stefan, further in view of Todasco in order to communicate in real-time or near real-time with the user’s parking meter to allow confirmation of a purchase, etc. (Moran ¶0005).

Claim 4: The method according to claim 1, 
Rodriguez Garza discloses sensors pertaining to an alarm system detecting the violation of a vehicle, but does not disclose sensors for detecting that a vehicle is being parked, the sensor is a gearbox indicator sensor for sensing if the gear shift lever is in parking position. Stefan discloses this limitation:
wherein the sensor is a gearbox indicator sensor for sensing if the gear shift lever is in parking position. (Stefan ¶0028 disclosing the detection of a parking situation from a GPS system including a gearbox (sensor) selection setting; the parking assistance system is monitored in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rodriguez Garza to include the sensor is a gearbox indicator sensor for sensing if the gear shift lever is in parking position as taught by Stefan in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there (Stefan ¶0028).

Claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The method according to claim 1,
Rodriguez Garza discloses sensors pertaining to an alarm system detecting the violation of a vehicle, but does not explicitly disclose a parking sensor for sensing if the vehicle is in a parking space. Stefan discloses this limitation: 
wherein the sensor is a parking sensor for sensing if the vehicle is in a parking space. (Stefan ¶0028 disclosing the detection of a parking situation from a GPS system including a gearbox (sensor) selection setting; the parking assistance system is monitored in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez Garza to include a parking sensor for sensing if the vehicle is in a parking space as taught by Stefan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there (Stefan ¶0028).

Claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 6: The method according to claim 1, 
Rodriguez Garza  discloses sensors pertaining to an alarm system detecting the violation of a vehicle, but does not disclose a sensor for detecting that a vehicle is being parked, the sensor being a global positioning system receiver for sensing if the vehicle going from a driving state to a non-movement state. Stefan discloses this limitation:
wherein the sensor is a global positioning system receiver for sensing if the vehicle going from a driving state to a non-movement state. (Stefan ¶0028 disclosing the detection of a parking situation from a GPS system including a gearbox (sensor) selection setting; the parking assistance system is monitored in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rodriguez Garza to include the sensor is a global positioning system receiver for sensing if the vehicle going from a driving state to a non-movement state as taught by Stefan in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there (Stefan ¶0028).

Claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 6.

Claim 7: The method according to claim 1, wherein determining, by the vehicle parking management server, at least a first vehicle parking fee service provider further comprising 

Rodriguez Garza discloses that the plurality of service providers can be present through one or a plurality of respective servers in order to have free competition in the service and thus favor prices for the customer/user (Rodriguez Garza ¶0034). Rodriguez Garza does not explicitly disclose a second vehicle parking fee service provider, although implied. Todasco explicitly discloses this limitation, and thus discloses the following limitations:
sending, from the vehicle parking management server to plural vehicle parking fee service providers, an availability request message comprising the geographical vehicle position data; (Todasco ¶0044 discloses the user entering or approaching the parking lot and is detected by beacons; ¶0045 disclosing the beacons communicates location and user device details to the communication module; ¶0046 discloses the communication module receives the location of the user and determines merchants in the vicinity; the merchant servers are maintained by one or more businesses and offers services to the user (¶0021))
and receiving, at the vehicle parking management server from plural vehicle parking fee service providers, an availability response message indicating the availability of receiving payment of the vehicle parking fee where the vehicle is parked. (Todasco ¶0050 disclosing Merchant A offering a parking deal, Merchant B offering a parking deal, and Merchant C offering a parking deal or incentive; the various merchants parking offers are communicated/provided to the user device (¶0053))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodriguez Garza to include sending, from the vehicle parking management server to plural vehicle parking fee service providers, an availability request message comprising the geographical vehicle position data; and receiving, at the vehicle parking management server from plural vehicle parking fee service providers, an availability response message indicating the availability of receiving payment of the vehicle parking fee where the vehicle is parked as taught by Todasco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in view of Stefan in order to provide incentives, deals, and/or promotions to get the user to visit their establishment (Todasco ¶0050).

Claim 8: The method according to claim 1,
While Rodriguez Garza discloses a parking request, Rodriguez Garza does not explicitly disclose the parking request message further comprising identification data comprising any of an identification data of a vehicle or an identification data of the user of the vehicle. Moran discloses the limitation: 
wherein the parking request message further comprising identification data comprising any of an identification data of the vehicle or an identification data of the user of the vehicle. (Moran Fig. 5 and ¶0060 disclosing the license plate displayed with the parking purchase request)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rodriguez Garza in view of Stefan, further in view of Todasco to include the parking request message further comprising identification data comprising any of an identification data of the vehicle or an identification data of the user of the vehicle as taught by Moran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9: The method according to claim 1, wherein the communication device is a communication device installed in the vehicle and/or a communication device associated with the user of the vehicle. (Rodriguez Garza ¶0025 disclosing the user using his mobile wireless communication device; and also, a device installed in the vehicle; requesting more parking time to the server via their wireless communication device (user device) and the server sending an update to the device (installed) to update the status)

Claim 10: The method according to claim 1, 

Rodriguez Garza discloses a parking response message, but does not explicitly disclose that the parking response message comprises data that is any of a web address; a pointer to a software application; a login information; a pre-configured input information or a request to run a software application. Todasco discloses this limitation:
wherein the parking response message to the communication device comprising data that is any of a web address; a pointer to a software application; a login information; a pre-configured input information or a request to run a software application. (Todasco ¶0050 disclosing the response being offers and incentives or promotions from merchants based on where the user shops (pre-configured input information))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez Garza in view of Stefan to include the parking response message to the communication device comprising data that is any of a web address; a pointer to a software application; a login information; a pre-configured input information or a request to run a software application as taught by Todasco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in view of Stefan in order to provide incentives, deals, and/or promotions to get the user to visit their establishment (Todasco ¶0050).

Claim 16: The vehicle parking management system according to claim 11, 
Rodriguez Garza discloses a first parking fee service provider managing parking space information, but does not explicitly disclose at least one of the first and second vehicle parking fee service providers manages data regarding parking space information. Todasco discloses this limitation:
wherein at least one of the first and second vehicle parking fee service providers manages data regarding parking space information. (Todasco ¶0049 disclosing that the parking allocation module turns over parking assignments to the merchant server; the merchant server can review the user profile and decide which parking spots it wants to offer and what incentives or deals are tied with each parking spot; ¶0050 discloses various merchants may give offers (including competitor stores) to encourage the user to visit their store; Merchant A offering a parking deal, Merchant B offering a parking deal, and Merchant C offering a parking deal or incentive; the various merchants parking offers are communicated/provided to the user device (¶0053))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez Garza in view of Stefan to include at least one of the first and second vehicle parking fee service providers manages data regarding parking space information as taught by Todasco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in view of Stefan in order to provide incentives, deals, and/or promotions to get the user to visit their establishment (Todasco ¶0050).

Claim 18: The vehicle parking management system according to claim 11, wherein the vehicle parking management server is authorized to manage payment of vehicle parking fees. (Rodriguez Garza ¶0033 disclosing the user requesting more time to the server, where the database from the service provider is, and time will be granted according to credit or prepayment from the same user for the manager or service provider who manages the server; ¶0036 disclosing transmitting data such as payment where the server records this info)

Claim 19: The vehicle parking management system according to claim 11, 
Rodriguez Garza discloses the user communicating with the parking management system via a phone, but does not explicitly disclose user interface comprising a defined graphical user interface. Todasco discloses this limitation:
wherein the user interface comprises a defined graphical user interface. (Todasco ¶0016 disclosing the user interface application including a software program such as a graphical user interface executable by a processor configured to interface and communicate with the service provider server via the network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rodriguez Garza in view of Stefan to include a user interface comprising a defined graphical user interface as taught by Todasco since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20: The method according to claim 1, further comprising authorizing the vehicle parking management server to manage payment of vehicle parking fees. (Rodriguez Garza ¶0033 disclosing the user requesting more time to the server, where the database from the service provider is, and time will be granted according to credit or prepayment from the same user for the manager or service provider who manages the server)

Claim 21: The method according to claim 1, further comprising 
Rodriguez Garza discloses the communication between a user and parking service provider, but does not explicitly disclose defining, in an application programming interface, communication between first and second vehicle parking fee service providers and the vehicle parking management server. Todasco discloses this limitations:
defining, in an application programming interface, communication between first and second vehicle parking fee service providers and the vehicle parking management server. (Todasco ¶0049 disclosing that the parking allocation module turns over parking assignments to the merchant server; the merchant server can review the user profile and decide which parking spots it wants to offer and what incentives or deals are tied with each parking spot; ¶0050 discloses various merchants may give offers (including competitor stores) to encourage the user to visit their store; Merchant A offering a parking deal, Merchant B offering a parking deal, and Merchant C offering a parking deal or incentive; the various merchants parking offers are communicated/provided to the user device (¶0053); ¶0017 discloses programmatic client applications for interfacing with appropriate application programming interfaces (APIs) over the network) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rodriguez Garza in view of Stefan to include defining, in an application programming interface, communication between first and second vehicle parking fee service providers and the vehicle parking management server as taught by Todasco since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Garza (2015/0170518) in view of Stefan (US 2015/0015709) further in view of Todasco (2016/0133134) further in view of Moran (2017 /0032584) further in view of Satomi (2020/0042805).

Claim 17: The vehicle parking management system according to claim 11, 
Rodriguez Garza discloses a parking management system hosted by a private company, but does not explicitly disclose that the vehicle parking management server is hosted and managed by a vehicle manufacturer. Satomi discloses this limitation:
wherein the vehicle parking management server is hosted and managed by a vehicle manufacturer. (Satomi ¶0049 discloses the count of the adjustment of the vehicle orientation corresponding to vehicle entry and exit; ¶0054 disclosing the history of the operation information at the time of entry of each vehicle into the parking slot is referred to from a database manage by a management company of the parking, an automobile manufacturer, or navigation manufacturer in which the information is stored and collected; ¶0042 disclosing the CPU)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rodriguez Garza in view of Stefan further in view of Todasco further in view of Moran to include that the vehicle parking management server is hosted and managed by a vehicle manufacturer as taught by Satomi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 22 is directed to a method. Claim 22 recites limitations that are parallel in nature as those addressed above for claim 17, which is directed towards a system. Claim 22 is therefore rejected for the same reasons as set forth above for claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628